It seems to me that, when a statute gives the right to peremptory challenges, that right continues until the jury is sworn and that this is in accord with the weight of authority, State v, Potter to the contrary notwithstanding. The importance of the right is well expressed in Pointer v. United States, 151 U.S. 396, 411,14 S. Ct. 410, 38 L. Ed. 208, and my reasons for preferring the rule stated above will be found in People v. Carpenter, 36 Hun (N.Y.) 315, 318; Whittemore v. State, 151 Md. 309, 316, 134 A. 322, 324; and Avila v. United States, 76 F.2d 39. Furthermore, the statement in 5 C.J.S. 902, 1708b, indicates that even if the ruling of the trial court was erroneous a new trial should not be ordered unless prejudice is shown.